                                                               Case 2:18-cv-00412-APG-BNW Document 56
                                                                                                   55 Filed 07/07/20
                                                                                                            07/06/20 Page 1 of 3



                                                           1   Christopher R. Miltenberger
                                                               Nevada Bar No. 10153
                                                           2   GREENBERG TRAURIG, LLP
                                                               10845 Griffith Peak Drive, Suite 600
                                                           3
                                                               Las Vegas, Nevada 89135
                                                           4   Telephone: (702) 792-3773
                                                               Facsimile: (702) 792-9002
                                                           5   Email: miltenbergerc@gtlaw.com
                                                           6   Jeffrey P. Dunning
                                                               Pro Hac Vice
                                                           7
                                                               GREENBERG TRAURIG, LLP
                                                           8   77 West Wacker Drive, Suite 3100
                                                               Chicago, IL 60601
                                                           9   Telephone: (312) 456-6612
                                                               Facsimile: (312) 899-0351
                                                          10   Email: dunningj@gtlaw.com
                                                          11
                                                               Counsel for Defendant PHWLV, LLC
                                                          12
                                                                                                UNITED STATES DISTRICT COURT
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                                                                    DISTRICT OF NEVADA
                                                          14

                                                          15    Aladdin’s Eatery Systems, Inc., an Ohio         Case No. 2:18-cv-00412 APG-GWF
                                                                corporation,
                                                          16                                                    STIPULATION AND [PROPOSED]
                                                                                   Plaintiff,                   ORDER TO EXTEND DEADLINE FOR
                                                          17    v.                                              DEFENDANT PHWLV, LLC TO
                                                                                                                RESPOND TO AMENDED
                                                          18
                                                                PHWLV, LLC a Nevada limited liability           COMPLAINT FOR DECLARATORY
                                                          19    company; and OPBIZ, LLC, Nevada                 JUDGMENT [ECF 31]
                                                                limited liability company,
                                                          20                                                    (Third Request)
                                                                                   Defendants.
                                                          21

                                                          22

                                                          23           Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Defendant PHWLV, LLC (“PHWLV”)
                                                          24   and Plaintiff Aladdin’s Eatery Systems, Inc. (“Plaintiff”), by and through their respective
                                                          25   counsel, hereby stipulate and agree to extend the deadline for Defendant PHWLV to plead or
                                                          26   otherwise respond to Plaintiff’s Amended Complaint for Declaratory Judgment (Doc. #31)
                                                          27   (“Amended Complaint”) until August 5, 2020, and request that the Court enter an Order
                                                          28                                              Page 1 of 3
                                                               ACTIVE 51284448v3
                                                               Case 2:18-cv-00412-APG-BNW Document 56
                                                                                                   55 Filed 07/07/20
                                                                                                            07/06/20 Page 2 of 3



                                                           1   approving the same. This is the parties’ third request for an extension of the deadline to respond
                                                           2   to the Amended Complaint since the entry of the Court’s Order on PHWLV’s Motion to Dismiss
                                                           3   Amended Complaint on April 20, 2020 (Doc. #48).
                                                           4           On March 22, 2019, the Court entered an Order (Doc. #30) granting PHWLV’s Motion to
                                                           5   Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Doc. #21), and
                                                           6   providing Plaintiff until April 12, 2019 to file an Amended Complaint.
                                                           7           On April 12, 2019, Plaintiff timely filed its Amended Complaint (Doc. #31).
                                                           8           On June 10, 2019, PHWLV filed a Motion to Dismiss the Amended Complaint (Doc.
                                                           9   #40), which motion was thereafter fully briefed by the parties.
                                                          10           On April 20, 2020, the Court entered an Order (Doc. #48) denying PHWLV’s Motion to
                                                          11   Dismiss Amended Complaint. On April 29, 2020, the Court entered an Order (Doc. #52)
                                                          12   approving the parties’ stipulation to extend the time for PHWLV to respond to Plaintiff’s
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   Amended Complaint to June 4, 2020, in light of ongoing settlement discussions. On June 8,
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                          14   2020, the Court entered an Order (Doc. #54) approving the parties’ stipulation to extend the time
                                                          15   for PHWLV to respond to Plaintiff’s Amended Complaint to July 6, 2020, again in light of
                                                          16   ongoing settlement discussions.
                                                          17           The parties’ settlement discussions are still ongoing, and the parties have reached an
                                                          18   agreement in principle to resolve their dispute and dismiss this action. As a result, PHWLV has
                                                          19   requested an additional extension until August 5, 2020 to enable the parties to finalize the terms
                                                          20   of settlement. This is PHWLV’s third request for an extension of its deadline to respond to the
                                                          21   Amended Complaint since the entry of an Order denying PHWLV’s Motion to Dismiss
                                                          22   Amended Complaint. Plaintiff has agreed to the requested extension as a matter of professional
                                                          23   courtesy and in light of the parties’ ongoing settlement discussions.
                                                          24           This Stipulation is entered into in good faith and is not intended to delay these
                                                          25   proceedings. The parties will not be prejudiced by this Stipulation and the parties are in
                                                          26   agreement with respect to PHWLV’s requested extension.
                                                          27   ///
                                                          28                                                Page 2 of 3
                                                               ACTIVE 51284448v3
                                                               Case 2:18-cv-00412-APG-BNW Document 56
                                                                                                   55 Filed 07/07/20
                                                                                                            07/06/20 Page 3 of 3



                                                           1           Based on the foregoing, good cause exists to grant PHWLV’s request and the parties
                                                           2   respectfully request that the Court enter an order extending the deadline for PHWLV to plead or
                                                           3   otherwise respond to the Amended Complaint until August 5, 2020.
                                                           4   Dated: July 6, 2020                         Dated: July 6, 2020
                                                           5
                                                               By: /s/ Christopher R. Miltenberger         By: /s/ Edward t. Saadi
                                                           6
                                                               _ Christopher R. Miltenberger               _ Edward T. Saadi, Esq.
                                                           7      Nevada Bar No. 10153                         Pro Hac Vice
                                                                  GREENBERG TRAURIG, LLP                       EDWARD T. SAADI, LLC
                                                           8      10845 Griffith Peak Drive, Suite 600         970 Windham Court, Suite 7
                                                                  Las Vegas, NV 89135                          Boardman, OH 44512
                                                           9
                                                                   Jeffrey P. Dunning                          Jeffrey A. Cogan
                                                          10
                                                                   Pro Hac Vice                                Nevada Bar No. 4569
                                                          11       GREENBERG TRAURIG, LLP                      JEFFREY A. COGAN, ESQ., LTD.
                                                                   77 West Wacker Drive, Suite 3100            4760 South Pecos Road, Suite 100
                                                          12       Chicago, IL 60601                           Las Vegas, Nevada 89121
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13        Attorneys for Defendant PHWLV,             Attorneys for Plaintiff Aladdin’s Eatery
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                                    LLC                                        Systems, Inc.
                                                          14

                                                          15

                                                          16
                                                                                                              IT IS SO ORDERED:
                                                          17

                                                          18                                                  ______________________________________
                                                                                                              UNITED STATES
                                                          19                                                  MAGISTRATE/DISTRICT JUDGE
                                                          20                                                          July 7, 2020
                                                                                                              DATED: ____________________
                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28                                             Page 3 of 3
                                                               ACTIVE 51284448v3
